In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00046-CV
                  ___________________________

IN RE SSCP MANAGEMENT, INC., SDHAROD ENTERPRISES, INC., APPLE
  TEXAS RESTAURANTS, INC., TEXAS APPLE, LLC, SRS REAL ESTATE
PARTNERS, LLC, AND SRS NATIONAL NET LEASE GROUP, LP, Relators




                          Original Proceeding
                      Trial Court No. CV18-1720


              Before Bassel, J.; Sudderth, C.J.; and Kerr, J.
                  Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

       The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.          Accordingly, relators’ petition for writ of

mandamus is dismissed as moot.1

                                                           Per Curiam

Delivered: March 1, 2019




       1It has come to the court’s attention that Respondent has entered an amended order;
thus, the order that is at the crux of the petition for writ of mandamus is no longer at issue.
                                               2